NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENNIS PATTERSON, AKA Dennis                    No.    19-35362
Wallace Patterson,
                                                D.C. No. 2:16-cv-00442-RMP
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

KENDLE ALLEN; et al.,

                Defendants-Appellees,

and

WILLIAM BITTON; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Dennis Patterson, AKA Dennis Wallace Patterson, appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims and claims under the Americans with Disabilities Act

(“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion the dismissal of an action for failure to comply with a court order.

Allen v. Bayer Corp. (In re Phenylpropanolamine (PPA) Prods. Liab. Litig.), 460
F.3d 1217, 1226 (9th Cir. 2006). We review de novo the dismissal of a complaint

for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter,

668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Patterson’s claims in the fifth amended

complaint against defendants Patrick Monasmith, Allen Neilson, Lech Radzimski,

Timothy Rasmussen, and Jessica Taylor-Reeves because these defendants are

entitled to judicial or prosecutorial immunity. See Garmon v. County of Los

Angeles, 828 F.3d 837, 842-43 (9th Cir. 2016) (application of absolute

prosecutorial immunity); Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir.

2001) (application of judicial immunity).

      The district court properly dismissed Patterson’s deliberate indifference and

ADA claims in the fifth amended complaint against defendants William Bitton,

MA Coon, Aaron William Smith Davis, Jeffrey Wayne Evans, Wayne Anthony

Gagnon, Jessica Garza, J Pedersen, Billy Reece, J Stearns, and Justin Young

because Patterson failed to allege facts sufficient to state a plausible claim. See


                                            2                                   19-35362
Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (setting forth

elements of a Fourteenth Amendment medical care claim by a pretrial detainee);

Simmons v. Navajo County, 609 F.3d 1011, 1022 (9th Cir. 2010) (“The ADA

prohibits discrimination because of disability, not inadequate treatment for

disability.”).

       The district court did not abuse its discretion by dismissing Patterson’s

action because Patterson failed to comply with the district court’s order to appear

for his in-person deposition despite a warning that continued noncompliance would

result in dismissal of his action. See In re PPA Prods. Liab. Litig., 460 F.3d at

1227-29 (discussing the five factors for determining whether to dismiss a case for

failure to comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

Cir. 1992) (although dismissal is a harsh penalty, the district court’s dismissal

should not be disturbed absent “a definite and firm conviction” that it “committed a

clear error of judgment” (citation and internal quotation marks omitted)).

       Appellees’ motion to strike Patterson’s affidavit, set forth in the answering

brief, is denied.

       AFFIRMED.




                                          3                                    19-35362